Citation Nr: 0419321	
Decision Date: 07/19/04    Archive Date: 07/27/04	

DOCKET NO.  99-13 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for degenerative disc 
disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from January 1971 to January 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify you if 
further action is required on your part.


REMAND

The report of a September 2003 VA examination indicates that 
the examiner believed that additional examination could 
provide further relevant information concerning the etiology 
of the veteran's currently manifested low back disability.  
Also, the veteran must be notified in accordance with the 
Veterans Claims Assistance Act of 2000, 38 U.S.C.A. § 5100 et 
seq. (West 2002), with respect to the specific claim for 
service connection for degenerative disc disease of the 
lumbar spine.

Accordingly, the appeal is REMANDED for the following:

1.  All notice obligations under the 
Veterans Claims Assistance Act of 2000 
must be satisfied with respect to the 
claim for service connection for 
degenerative disc disease of the lumbar 
spine.

2.  The veteran should be afforded a VA 
examination by an internist to determine 
the existence and etiology of any 
currently manifested degenerative disc 
disease of the lumbar spine.  The claims 
file must be made available to the 
examiner for review and the examination 
report should reflect that such review 
was accomplished.  The examiner is 
requested to offer an opinion as to 
whether it is as least as likely as not 
that any currently manifested 
degenerative disc disease of the lumbar 
spine is related to the veteran's active 
service.  If it cannot be determined 
whether currently manifested degenerative 
disc disease of the lumbar spine is 
related to the veteran's active service, 
on a medical scientific basis, and 
without invoking processes relating to 
guesses or judgment, based upon mere 
conjecture, the examiner should clearly 
and specifically so specify in the 
examination report.

3.  Then, the issue on appeal should be 
readjudicated.  If the benefit sought on 
appeal is not granted to the veteran's 
satisfaction, the veteran and his 
representative should be provided a 
supplemental statement of the case on all 
issues in appellate status and afforded 
the appropriate opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion, either 
legal or factual, as to the ultimate outcome warranted.  No 
action is required of the veteran until he is otherwise 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).


                       
____________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




